Appeal by the defendant from a judgment of the Supreme Court, Kings County (Patterson, J.), rendered February 8, 1991, convicting him of sexual abuse in the second degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant argues that the complaining witness’ testimony was incredible as a matter of law and that the jury’s verdict was repugnant. We note at the outset that neither of these claims was preserved for appellate review (see, People v Udzinski, 146 AD2d 245; CPL 470.05 [2]). In any event, we find that the defendant’s arguments are without merit. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily issues to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on *613appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). In addition, the jury’s verdict was not repugnant, as the defendant’s acquittal on the charges of rape in the first degree, rape in the second degree, and sexual abuse in the first degree did not necessarily negate an essential element of sexual abuse in the second degree and endangering the welfare of a child (see, People v Goodfriend, 64 NY2d 695, 697). Rosenblatt, J. P., Lawrence, Eiber and Copertino, JJ., concur.